HENDRY, Judge.
Appellant seeks reversal of a judgment of the Circuit Court for Dade County which dismissed appellant’s claim for declaratory judgment and denied certification as a class action.
The trial court concluded, in a lengthy and well-reasoned opinion, that appellant had not established the prerequisites for class certification under Rule 1.220, Florida Rules of Civil Procedure, that the gravamen of the complaint was for monetary damages and not for declaratory relief, and that since the individual claim was below the jurisdictional amount, the court lacked subject matter jurisdiction.
Appellant contends that the final judgment should be reversed because (1) the parties have a bona fide dispute over the interpretation of their bond contract, (2) the complaint asserts an action for declaratory judgment, and (6) the trial court’s final judgment concludes matters and issues not yet before the court for decision, assumes facts not in evidence, improperly applies law and assumes the interpretation of the ultimate issue in the case without a motion for summary judgment or a trial of the cause. We cannot agree with appellant’s points.
From our consideration of the record, briefs and arguments of counsel, we have concluded that no reversible error has been demonstrated. We note that without the class certification, appellant’s action is reduced to one for monetary damages only, which, as the trial court recognized, might be redressed in the county court.
The judgment entered by the trial court is, accordingly, affirmed.
Affirmed.